Exhibit 10.1

EFUNDS CORPORATION
NON-EMPLOYEE DIRECTORS DEFERRED COMPENSATION PROGRAM
(as amended September 22, 2006)

1. Purposes of the Program. The purposes of the eFunds Corporation Non-Employee
Directors Deferred Compensation Program (the “Program”) are to (i) provide a
method of allowing non-employee directors of eFunds Corporation (“eFunds” or the
“Company”) to defer the payment of all or a part of their retainer and/or
meeting fees, as fixed from time to time by the Board of Directors of eFunds
(the “Board”), (ii) enable the Company’s non-employee directors to defer the
settlement of any restricted stock unit awards made to them in 2007 and
thereafter and (iii) provide non-employee directors with an opportunity to
increase their ownership of eFunds Common Stock (“Common Stock”). The Program is
intended to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Internal Revenue Code”).

Under the Program, a director may elect to defer the receipt of any or all of
his or her annual cash retainer and/or meeting fees, including committee meeting
fees (“Director Fees”). Directors may also elect to defer the settlement of any
restricted stock unit (“RSUs”) awards made to them in 2007 and thereafter (RSU
awards that have their settlement dates deferred pursuant to this Program are
herein referred to as “Deferred Settlement RSUs”). Shares of Common Stock to be
issued under the Program will be issued pursuant to the eFunds Corporation 2000
Stock Incentive Plan, as amended, or the eFunds Corporation 2006 Stock Incentive
Plan (or any successor plan).

2. Eligibility. Directors of eFunds who are not also officers or other employees
of eFunds or any of its subsidiaries are eligible to participate in this Program
(“Eligible Directors”). Eligible Directors who elect to participate in the
Program are hereinafter referred to as “Participants.”

3. Plan Periods. The first Plan Period shall commence on April 1, 2001 and end
on December 31, 2001. Each subsequent Plan Period shall commence on January 1
and end on December 31.

4. Administration. This Program shall be administered by the Compensation
Committee of the Board (the “Committee”).

5. Deferral Election.

5.1. Manner of Making Deferral Election. An Eligible Director may elect to defer
payment of his or her Director Fees to be earned during any Plan Period, or to
defer the settlement of any RSU granted to him or her during any Plan Period
commencing after December 31, 2006,by filing an election with the Committee, on
a form provided by the Committee for that purpose (a “Deferral Election”), prior
to the first day of such Plan Period; provided, however, that an individual who
first becomes an Eligible Director during a given Plan Period shall have 30 days
following his or her election to make a Deferral Election with respect to the
Director Fees received by them following their election. Eligible Directors may
not defer the settlement of any RSUs granted to them prior to their submission
of a Deferral Election (including in connection with their election). Each
Deferral Election shall specify a percentage up to 100% of the Director Fees to
be deferred. Elections to defer the settlement of an RSU must relate to the
entirety of the RSU award. Each Deferral Election shall be irrevocable and shall
(except as provided in Section 6.3(d)) remain in effect until changed in
accordance with the terms and conditions of this Program or until it is
superseded by a subsequent Deferral Election. Prior to the beginning of each
Plan Period, the Eligible Directors will be given the opportunity to revise
their Deferral Elections for the upcoming Plan Period by filing a new Deferral
Election with the Committee. The new election shall become effective on the
first day of the subsequent Plan Period.

5.2 Payment Dates. Deferrals of Director Fees under the Plan shall be credited
on March 31, June 30, September 30 and December 31 (each, a “Valuation Date”) of
each Plan Period. Deferrals related to the settlement of an RSU shall be
credited on the vesting dates associated with that RSU.

5.3 Credits to Deferred Accounts.

(a) Credits to Deferred Stock Account. Subject to Section 5.8, all deferrals
credited on or before May 31, 2005 or after January 1, 2007 will be credited to
a Participant’s Deferred Stock Account in the form of RSUs or Deferred
Settlement RSUs. Deferrals credited between May 31, 2006 and December 31, 2006
may, but need not, be credited to a Participant’s Deferred Stock Account. Each
RSU and Deferred Settlement RSU shall represent the right to receive one share
of Common Stock. The number of whole and fractional RSUs credited to a
Participant’s Deferred Stock Account in respect of any deferred Director Fees
shall be determined by dividing the amount of the Fees deferred on a given
Valuation Date by the Fair Market Value (as defined below) of a share of Common
Stock on such Valuation Date (computed to two decimal places). The number of
Deferred Settlement RSUs credited to a Participant’s Deferred Stock Account in
connection with the deferral of the settlement of an RSU shall be equal to the
number of RSUs that would otherwise have settled on the date of such credit
(with such credit being considered a lapse in the vesting restrictions
associated with the original RSU and not the issuance of a new derivative
security).

(b) Credits to Deferred Cash Account. Deferrals credited on or after June 1,
2005 and before May 31, 2006, shall be credited to a Participant’s Deferred Cash
Account in the form of Cash Units. Deferrals credited between May 31, 2006 and
December 31, 2006 may, but need not be, credited to a Participant’s Deferred
Cash Account. The Cash Units credited to a Participant’s Deferred Cash Account
on each Valuation Date shall be equal to the amount of the Participant’s
Director Fees payable on such Valuation Date and specified for deferral pursuant
to Section 5.1.

5.4 Conversion of Deferred Cash Accounts. The Committee may, at any time and in
the exercise of its sole discretion, permit or require the balances of
Participant’s Deferred Cash Accounts to be converted into RSUs and credited
towards their Deferred Stock Accounts. The manner of any such conversion shall
be on such terms and conditions as the Committee may deem to be just and
reasonable; provided, however, that such terms and conditions may not materially
expand or contract the benefits intended to be extended to the Participants
hereunder.

5.5. Dividend Equivalent Payments. Subject to Section 5.8, any time a cash
dividend is paid on the Company’s Common Stock, a Participant who has RSUs or
Deferred Settlement RSUs in his or her Deferred Stock Account shall receive a
dividend equivalent payment (“Dividend Equivalent”) on the dividend payment date
equal to the amount of the dividend payable on a single share of Common Stock
multiplied by the number of RSUs and Deferred Settlement RSUs credited to the
Participant’s Deferred Stock Account on the record date for the dividend.
Dividend Equivalents shall be credited in the form of additional RSUs (computed
to two decimal places) in an amount equal to the result obtained by dividing the
amount of the Dividend Equivalent by the Fair Market Value of one share of
Common Stock on the dividend payment date. Dividend Equivalents will not be paid
in respect of the Cash Units held in a Participant’s Deferred Cash Account.

5.6. Fair Market Value. The Fair Market Value of a share of Common Stock shall
be equal to the last sale price of one share of Common Stock on the New York
Stock Exchange (“NYSE”) or the Nasdaq National Market (“Nasdaq”) on the relevant
date, as applicable; provided that if, on such date, Nasdaq or the NYSE , as
applicable, is not open for business or there are no shares of Common Stock
traded on such date, the Fair Market Value of a share of Common Stock shall be
equal to the last sale price of one share of Common Stock on the first day
preceding such date on which Nasdaq or the NYSE, as applicable, was open for
business and reported trades in the Common Stock.

5.7 Interest on Cash Units. At the end of each calendar quarter, all Cash Units
in a Participant’s Deferred Cash Account shall be credited with interest
(“Interest Credits”) at the rate of either four percent (4%) per annum or the
relevant one year Applicable Federal Rate, whichever is lower. Such Interest
Credits shall be credited to the Participant’s Deferred Cash Account in the form
of additional Cash Units.

5.8 Mandatory Account Deferrals. In the event the Company does not have
sufficient RSUs available under its equity incentive plans on any given
Valuation Date sufficient to allocate deferrals of Director Fees made on such
Date to the Deferred Stock Accounts of the Participants, the excess deferrals
shall instead automatically be allocated to the Participant’s Deferred Cash
Accounts. Similarly, if the Company does not have sufficient RSUs available to
credit any Dividend Equivalent payments to the Deferred Stock Accounts of the
Participants, the excess Dividend Equivalent Payments shall be allocated to the
Participant’s Deferred Cash Accounts. From and after the date that RSUs again
become available for such purposes, Participants shall again be required to
credit the entirety of their deferrals to their Deferred Stock Accounts.

6. Payments.

6.1. Payment of Deferred Stock Account. Payment from a Participant’s Deferred
Stock Account shall be in shares of Common Stock. The shares of Common Stock
available for issuance under this Program shall be issued under, and in
accordance with the terms of, the Company’s equity incentive plans. Upon
payment, one share of Common Stock shall be issued for each RSU and Deferred
Settlement RSU, except that no fractional shares shall be issued, and the
Participant shall receive a cash payment in lieu of any fractional share.

6.2. Payment of Deferred Cash Account. Payment from a Participant’s Deferred
Cash Account shall be in cash.



  6.3   Method and Timing of Distribution.

(a) Installments. Distributions from a Participant’s Deferred Cash Account or
Deferred Stock Account may be made in installments, if this option is selected
by the Participant in his or her Deferral Election; provided, however, that all
deferrals credited prior to January 1, 2007 shall be paid in a lump sum within
30 days following the termination of a Participant’s service on the Board.
Installment distributions may be made annually over a period of two to ten years
following the termination of a Participant’s service on the Board. The
installments may begin upon a Participant’s termination of service or on the
first anniversary of the relevant termination date, as elected by the
Participant in his or her Deferral Election. The amount of each installment
shall be equal to the amount obtained by dividing each portion of a
Participant’s Deferred Accounts that is to be paid in installments by the number
of installments (including the current installment) remaining to be paid with
respect to that portion.

(b) Lump Sum. All deferrals credited prior to January 2007 will be paid in a
lump sum within thirty days following the date of the relevant Participant’s
termination of service on the Board. Participants may elect to have deferrals
credited after January 1, 2007 paid in a lump sum following the termination of
their service on the Board. These elections may specify that such payments
should be made promptly following the Participant’s termination of service or
any anniversary of the Participant’s termination date up to and including the
tenth such anniversary.

(c) In-Service. Participants may elect to have deferrals credited after
January 1, 2007 distributed during their service on the Board. A separate
in-service distribution election must, however, be made for each Plan Period.
Each such election must specify the year (“Distribution Year”) in which the
in-service distribution is to be made; provided, however, that a Distribution
Year must be at least three Plan Periods later than the Plan Period in which the
deferral was originally made. Provided the Participant has not had an earlier
death, disability or termination of service, the interim distribution shall be
made in a lump sum no later than January 31st of the Distribution Year. For
example, a Participant making an in-service distribution election for deferrals
credited in 2007 may not receive those distributions before 2011 (unless the
Participant’s service on the Board is terminated before that date). A
Participant may file a written request with the Committee to defer the time (but
not the form) of the in-service distribution in accordance with Section 6.3(d).
Any interim distribution paid to a Participant shall be deemed a distribution
and deducted from the Participant’s Deferred Cash or Stock Accounts, as
applicable.

(d) Election to Change Method of Distribution. A Participant may change a
previously selected method of distribution of deferrals credited after
January 1, 2007 to another method permitted under subsections (a), (b) or
(c) above by submitting a change request to the Committee, subject to the
following limitations:

(i) The change request must be submitted to and accepted by the Committee at
least one year prior to the date (the “Original Distribution Date”) the
distribution to the Participant that is to be rescheduled would otherwise have
been made or commenced. The change request will not be effective during this
twelve month period (with the result being that distributions will be made in
accordance with the Participant’s original distribution election if the Original
Distribution Date should occur during such twelve-month period);

(ii) A change request may only (A) delay scheduled in-service distributions for
at least five years from their Original Distribution Date, (B) change an
election to receive deferrals in a lump sum upon termination of service to an
installment option where the installments do not begin for at least five years
after any such termination or (C) delay the commencement of installment
distributions by at least five years from their Original Distribution Date;

(iii) A Participant may not (A) change an election to receive distributions in
installments to an election to receive payments in a lump sum or a fewer number
of installments, (B) change an election to receive distributions upon or
following their termination of service to an election to receive in-service
distributions or (C) provide for any distributions prior to the fifth
anniversary of the Original Distribution Date associated with those
distributions; and

(iv) Notwithstanding the foregoing, the Committee shall interpret all provisions
of this Program relating to any requested change to a Participant’s distribution
elections in a manner that is consistent with Section 409A of the Internal
Revenue Code and the Treasury regulations and other guidance issued thereunder.
Accordingly, if the Committee determines that a requested revision to a
distribution election is inconsistent with Section 409A of the Internal Revenue
Code or other applicable tax law, the request shall not be effective.

(e) Participants may have different distribution elections for different Plan
Periods. In other words, a Participant may elect to have a lump sum distribution
with respect to deferrals credited in 2007 and file a Deferral Election for 2008
to have deferrals credited in that year distributed in installments.

6.4 Payment to Beneficiary. A Participant may designate one or more
beneficiaries who, upon the Participant’s death, are to receive the benefits
that otherwise would have been paid to the Participant and may change or revoke
any such designation from time to time. No such designation, change or
revocation shall be effective unless executed by the Participant and delivered
to the Committee during the Participant’s lifetime. In the event that a
Participant dies before receiving payment of the entirety of his or her Deferred
Stock Account and Deferred Cash Account (if any), payment shall be made to the
Participant’s beneficiaries within 30 days of the Committee’s notice of the
Participant’s death. Payment of the Participant’s Deferred Stock Account shall
be made in shares of Common Stock. Payment of the Participant’s Deferred Cash
Account shall be made in cash. Unless a Participant has otherwise specified in
his or her beneficiary designation, the beneficiary or beneficiaries designated
by the Participant shall become fixed as of the death of the Participant so
that, if a beneficiary survives the Participant but dies before the receipt of
all payments due such beneficiary, such remaining payments shall be payable to
such beneficiary’s estate. If a Participant does not designate a beneficiary
pursuant to this Section 6.4 or if for any reason such designation is
ineffective, in whole or in part, then the benefits that otherwise would have
been paid to the Participant (or the part thereof as to which the designation is
ineffective, as the case may be) shall be paid to the Participant’s estate and,
in such event, the term “beneficiary” shall include such estate.

7. Limitation on Rights of Eligible Directors and Participants. Nothing in this
Program will interfere with or limit in any way the rights of the Board or the
stockholders of eFunds not to nominate for re-election or remove an Eligible
Director or Participant. Neither this Program nor any action taken pursuant to
it will constitute or be evidence of any agreement or understanding, express or
implied, that an Eligible Director or Participant will be entitled to serve for
any particular period of time or at any particular rate of compensation.

8. Program Amendments, Modifications and Termination. The Company reserves the
sole right to terminate, by action of the Committee, this Program and/or the
Deferral Elections pertaining to one or more Participants at any time prior to
the commencement of distributions to Participants (the termination of a
Participant’s Deferral Election shall, however, have only a prospective effect).
The Committee may also, in its sole discretion, terminate this Program in its
entirety and immediately pay all deferred amounts recorded hereunder in a lump
sum. Notwithstanding the foregoing, the Committee’s right to terminate this
Program or a Participant’s Deferral Election may only be exercised to the extent
permissible under Section 409A of the Internal Revenue Code and the related
Treasury regulations and guidance.

9. Effective Date and Duration of the Program. This Program shall become
effective on April 1, 2001 and shall continue until terminated by action of the
Committee. The expiration or termination of this Program shall not affect any
rights of Participants with respect to their Deferred Stock or Deferred Cash
Accounts, which shall continue to be governed by the provisions of this Program
until their final payment.

10. Participants are General Creditors of eFunds. Participants and their
beneficiaries shall be general, unsecured creditors of the Company with respect
to any payments to be made pursuant to this Program and shall not have any
preferred interest by way of trust, escrow, lien or otherwise in any specific
assets of eFunds. If eFunds shall, in fact, elect to set aside monies or other
assets to meet its obligations hereunder (there being no obligation to do so),
whether in a grantor trust or otherwise, the same shall, nevertheless, be
regarded as a part of the general assets of eFunds subject to the claims of its
general creditors, and neither any Participants nor any of their beneficiaries
shall have a legal, beneficial or security interest therein.

11. Miscellaneous.

11.1. Securities Laws and Other Restrictions. Shares of Common Stock to be
delivered in payment of Deferred Stock Accounts under this Program shall be
subject to such restrictions as the Committee may deem advisable under the
Company’s equity incentive plans, any applicable securities laws, rules or
regulations or other regulatory requirements, and the Committee may cause
appropriate entries to be made or legends to be placed on the certificates for
the shares of Common Stock to reflect such restrictions.

11.2. Nontransferability. No Deferred Cash Accounts or Deferred Stock Accounts
shall be transferable by a Participant other than by will or by the laws of
descent and distribution; provided, however, that a Participant may designate a
beneficiary or beneficiaries to receive any property or cash payable with
respect to the Participant’s Deferred Cash Account or Deferred Stock Account
upon the death of the Participant, as described in Section 6.4 hereof. Except as
provided in this Section 11.2, no such Accounts may be pledged, alienated,
attached or otherwise encumbered, and any purported pledge, alienation,
attachment or encumbrance thereof shall be void and unenforceable against eFunds
or any of its affiliates.

11.3 No Liability. Neither the Company nor any of its officers, directors,
advisors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant for any taxes, penalties, interest or like amounts that may be
imposed on a Participant or on account of any amounts due or paid under the
Program or on account of any failure of the Program to comply with any
provisions of the Internal Revenue Code.

